Citation Nr: 1434839	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  08-27 455	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating greater than 20 percent for diabetes, including entitlement to separate compensable ratings for diabetic nephropathy, erectile dysfunction, and diabetic retinopathy beginning May 16, 2007.

2.  Entitlement to service connection for hypertension, to include as secondary to diabetes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel


INTRODUCTION

The Veteran served on active duty from May 1968 to February 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a April 2007 and November 2007 decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

Previously, in a February 2006 rating decision, the RO granted service connection for diabetes mellitus type II with diabetic nephropathy, erectile dysfunction, and non-proliferative diabetic retinopathy, right eye, and assigned a 20 percent evaluation, effective November 15, 2004.  

In June 2007, the RO recharacterized the issue as diabetes mellitus type II with sensory motor polyneuropathy of the bilateral upper and lower extremities, diabetic nephropathy, erectile dysfunction, and bilateral non-proliferative diabetic retinopathy, and continued the 20 percent evaluation.  The RO denied service connection for cardiovascular condition and hypertension.  

In November 2007, the RO continued the previous denials of service connection for cardiovascular disease and hypertension.

While the Veteran initially requested a hearing in connection with his claim, he withdrew this request in September 2008.

In September 2012, the Board denied the issue of entitlement to an increased rating for diabetes prior to May 16, 2007.  Thus, this issue is no longer in appellate status.  The Board also remanded the issues of entitlement to service connection for dilated nonischemic cardiomyopathy and hypertension, as well as the issue of entitlement to an increased rating for diabetes after May 16, 2007, for additional development.  Unfortunately, the hypertension claim must be remanded again, as will be discussed below.  See Stegall v. West, 11 Vet. App. 268 (1998).

In June 2013, the Appeals Management Center (AMC) awarded separate compensable ratings for peripheral neuropathy of the upper and lower extremities.  As this is a full grant of the benefits sought with respect to the separate disability ratings, these issues are moot, and no longer before the Board.  In July 2013, the AMC granted service connection for non-ischemic cardiomyopathy and awarded a 100 percent evaluation, effective June 22, 2006.  Thus, this issue is no longer in appellate status.

The issues of entitlement to service connection for hypertension and a separate compensable rating for diabetic nephropathy are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's diabetes mellitus requires the use of oral medication and a restricted diet; regulation of activities has not been shown.

2.  The Veteran has erectile dysfunction without penile deformity.

3.  Throughout the rating period on appeal, the Veteran's diabetic retinopathy has been manifested by distant corrected visual acuity better than 20/40 in both eyes with no visual field loss.


CONCLUSION OF LAW

From May 16, 2007, the criteria for a rating in excess of 20 percent for the service-connected diabetes, to include separate compensable ratings for erectile dysfunction and diabetic retinopathy, have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1 - 4.7, 4.10, 4.27, 4.119, Diagnostic Code (DC) 7913 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

Where, as here with the claim for an initial increased rating for the service-connected diabetes, service connection has been granted, that claim is substantiated.  No additional VCAA notice is required with respect to the downstream issue of the ratings assigned to the now service-connected disability.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Moreover, the Board finds that VA has complied with its duty to assist the Veteran in the development of his claim.  VA has obtained service treatment records (STRs), private treatment records, and VA treatment records.  He has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  See 38 C.F.R. § 3.159 (c) (2).  All known and available records relevant to the issue on appeal have been obtained and associated with the Veteran's claim file and he has not contended otherwise.

Additionally, the Veteran was afforded numerous VA examinations.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations and opinions, when considered together, are adequate.  The examiners fully examined the Veteran, thoroughly reviewed the claims file, and answered the questions posed by the AOJ. 

For all the foregoing reasons, the Board concludes that VA's duties to the Veteran have been fulfilled with respect to the issue in appellate status.

II.  Analysis

The Veteran was granted service connection for diabetes mellitus in a February 2006 rating decision and awarded a 20 percent rating, effective November 15, 2004.  He seeks a higher initial rating for his diabetes from May 15, 2007, as well as separate compensable ratings for diabetic nephropathy, erectile dysfunction, and diabetic retinopathy.

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  Ratings are based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.97.

During an appeal of a disability rating, either from an initial rating assigned on granting of service connection or on appeal of a subsequent denial of an increased rating, it may be found that there are varying and distinct levels of disability impairment severity during an appeal.  So, staged ratings (different disability ratings during various time periods) are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diagnostic Code 7913 addresses diabetes mellitus.  Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet, is rated 20 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is rated 40 percent disabling.  Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately rated, is rated 60 percent disabling.  Diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately rated, is rated 100 percent disabling. 

The definition of "regulation of activities" in the criteria for a 100 percent rating, that is, the "the avoidance of strenuous occupational and recreational activities," also applies to the "regulation of activities" criterion for a 40 or 60 percent rating under DC 7913. 

In addition, the criterion of "regulation of activities" requires medical evidence that occupational and recreational activities have been restricted by the diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2011).  Moreover, because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the criteria listed in the 60 percent rating must be met in order to warrant such a rating. 
The provisions of 38 C.F.R. § 4.7 pertaining to a higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating, do not apply.  See id. at 366-367; see Tatum v. Shinseki, 23 Vet. App. 152, 156 (2011) (where there are successive rating criteria as in DC 7913, to grant a higher rating where only two out of three criteria are met would eviscerate the need for different ratings since symptoms established for either rating might be the same). 

The medical evidence of record clearly establishes that the Veteran requires the daily use of insulin and a restricted diet for diabetic control.  Control of his blood sugars is not optimal, and his medications have been repeatedly adjusted in an attempt to gain better control. 

However, the evidence does not show that regulation of activity, required for assignment of the next higher schedular evaluation of 40 percent, is present.  No healthcare provider has directed the Veteran to limit strenuous activities on account of his diabetes.  In fact, the May 2007, October 2008, and October 2012 VA examiners specifically noted that the Veteran is not restricted in the ability to perform strenuous activities.  Furthermore, treating doctors have encouraged the Veteran to get more exercise.  See, e.g., June 2009, February 2007 VA treatment records.  Likewise, the evidence of record does not show twice monthly visits to a diabetic care provider.  In fact, the October 2012 VA examiner noted that the Veteran visits his diabetic care provider less than two times per month.  Finally, all three VA examiners found no episodes of ketoacidosis or hypoglycemia.  There is no basis upon which to assign an increased disability rating for the Veteran's diabetes.  Therefore, a higher initial rating is not warranted at any time since May 16, 2007.

Next, the Board will consider the claims that the Veteran is entitled to separate compensable ratings for erectile dysfunction and diabetic retinopathy.

Erectile dysfunction related to diabetes mellitus is evaluated under DC 7522, which addresses penile deformity and loss of erectile power, and is found in the Schedule of Ratings of the Genitourinary System.  38 C.F.R. § 4.115b.  DC 7522 provides for a single 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115b, DC 7522 (2013).

While the record on appeal, including the results from the Veteran's May 2007, October 2008, and October 2012 VA examinations and VA treatment records document his periodic complaints and treatment for erectile dysfunction these records do not ever report that his penis was deformed.  A December 2002 private medical report reflects a normal male phallus and subsequent work-ups since that time have not revealed any penile abnormality.  Therefore, the Board finds that since the most probative evidence of record shows the Veteran's service-connected diabetes does not result in deformity and loss of erectile power he does not meet the criteria for a separate compensable evaluation under 38 C.F.R. 
§ 4.115b, DC 7522.  The Board finds that this is true at all times during the pendency of the appeal because the severity of the Veteran's adverse symptoms has been substantially the same during this time.  See Fenderson.

During the pendency of this appeal, the regulations for eye and vision disabilities were amended for applications received on or after December 10, 2008.  See 
73 Fed. Reg. 66,543 (Nov. 10, 2008).  Where the law or regulations governing a claim are changed while the claim is pending the version most favorable to the claimant applies (from the effective date of the change), absent congressional intent to the contrary.  In this case, administrative determinations clearly specify that the revised regulations are only to be applied for applications for benefits received after December 10, 2008.  As the Veteran's application for an increased rating for the service-connected diabetes mellitus, type 2, which included diabetic retinopathy, was received in June 2006, no rating changes may be made based upon the new rating criteria. 

Diabetic retinopathy is rated under DC 6006 for retinitis.  This disability, in chronic form, is to be rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  Minimum rating during active pathology is 10 percent.  38 C.F.R. § 4.84a, DC 6006 (prior to December 10, 2008).  Vision defect in one eye will be considered 10 percent disabling if visual acuity is 20/100 in one eye and 20/40 in the other eye, 20/70 in one eye and 20/40 in the other eye, 20/50 in one eye and 20/40 in the other eye, or when visual acuity is 20/50 in both eyes.  38 C.F.R. § 4.84a, DC 6079 (2008).

The Board notes that in January 2006, the Veteran was diagnosed with mild non-proliferative diabetic retinopathy in the right eye and no retinopathy in the left eye.

The May 2007 VA examination report indicates that the Veteran complained of blurred vision at the time elevated blood sugar was noted, but that this had resolved with the subsequent control of his blood sugar.  He noted that his eyes felt "sticky" in the morning and late in the evening.  Visual acuity was 20/25 in both eyes.  The optometrist diagnosed the Veteran with mild nonproliferative diabetic retinopathy of the left eye and refractive error with presbyopia.

The Veteran failed to report to an October 2008 VA eye examination. 

A June 2012 VA optometry note indicates that the Veteran's visual acuity was 20/20 in both eyes.  There were punctuate opacities around the cortex of each lens.  The macula was flat and intact in each eye.  The glaucoma test was outside the normal limits.  The depression in the superior arcuate area was slightly worse than in the past.  The diagnoses included diabetes without diabetic retinopathy; glaucoma suspect secondary to large cup-to-disc ratio, African American descent, thin corneas, and borderline visual field left eye; and myopia, astigmatism, and presbyopia.

The weight of the evidence is against the assignment of a separate compensable disability rating for the Veteran's service-connected diabetic retinopathy.  The Veteran's visual acuity as noted in May 2007 and June 2012 does not support a compensable disability rating.  As noted above, compensable disability ratings require, at best, a visual acuity of 20/40 in each eye or active pathology.  38 C.F.R. § 4.84a (2008).  The visual acuity reported does not support a compensable disability rating.

Based on the evidence above the Veteran is not entitled to a compensable rating under 38 C.F.R. § 4.84, Table V, Ratings for Central Visual Acuity Impairment.  Accordingly, the evidence does not support a separate compensable rating based on decreased visual acuity; therefore, this complication is considered part of the diabetic process.

Consideration has also been given regarding whether the schedular evaluations are inadequate, requiring that the RO refer a claim to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extra-schedular evaluation where a service-connected disability presents an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating, otherwise, the schedular evaluation is adequate, and referral is not required.  Id. at 116.

There is no allegation or evidence of exceptional factors in this appeal with regard to the Veteran's service-connected diabetes.  The symptoms of his diabetes are contemplated by the diagnostic criteria in DC 7913 as set forth above in that these criteria contemplate the extent to which all of the symptoms impact his occupational functioning and activities of daily living and the treatment that is required for the disease.  Also, DC 7913 directs that additional compensable complications of diabetes are to be separately rated under an appropriate diagnostic code.  In this case, the Veteran is already separately rated for peripheral neuropathy of the upper and lower extremities.  Moreover, even if it were found that the Veteran's symptoms were not adequately contemplated by the appropriate diagnostic criteria, there is no evidence of any other related factors, such as marked interference with employment or frequent periods of hospitalization, due to the service-connected diabetes mellitus during the claim period.  Thus, referral for consideration of an extraschedular evaluation is not warranted.  38 C.F.R. § 3.321(b)(1).

Last, an inferred claim for a total disability rating based on individual unemployability (TDIU) under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been considered.  The Veteran has not reported, and the evidence does not otherwise reflect, that he has been unemployed since May 16, 2007 specifically as a result of his service-connected diabetes or that he is prevented from securing and following gainful employment due to such disability.   


ORDER

Entitlement to a disability rating greater than 20 percent for diabetes with erectile dysfunction beginning May 16, 2007 is denied.


REMAND

Hypertension

The Veteran contends that his currently diagnosed hypertension is secondary to his service-connected diabetes. 

Service connection may be established for any disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  Id.; see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The September 2012 Remand instructed the AOJ to obtain an addendum from the February 2007 VA examiner so that he could clarify his statement that the Veteran's hypertension is not "significantly aggravated" by the service-connected diabetes.  The Remand further instructed the AOJ to obtain an addendum from a similarly situated examiner if the February 2007 VA examiner, a physician, was not available.  In October 2012, a certified registered nurse practitioner opined that the Veteran's hypertension "is not related" to the service-connected diabetes.  This opinion is inadequate because the examiner failed to provide a rationale for her opinion and did not comment on the whether the service-connected diabetes had aggravated the Veteran's hypertension.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (VA must provide an examination that is adequate for rating purposes).  Moreover, the Board finds that a nurse practitioner is not "similarly situated" to a physician.  A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The failure of the examiner to respond completely to the Board's question mandates remand.  Thus, upon remand, the Veteran should be scheduled for another VA examination.

Diabetic Nephropathy

As the Board has remanded the issue of hypertension, it finds that the issue of a separate rating for diabetic nephropathy is inextricably intertwined with the issue of service connection for hypertension.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  If service connection is granted for hypertension in this case, then it may have an impact on the issue of an increased rating for diabetic nephropathy, depending on the disability rating the hypertension is assigned if service connected.

Accordingly, the case is REMANDED for the following action:

1. Schedule a review of the Veteran's claims file by a physician to determine the etiology of the Veteran's current hypertension.  The claims file, to include a copy of this remand, must be available for review by the examiner.

The examiner is asked to provide the following opinions:

(a) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension had its clinical onset in service, had its clinical onset in the year immediately following service, or is otherwise the result of a disease or injury in service?

(b) Is it at least as likely as not (i.e., 50 percent probability or greater) that the Veteran's current hypertension was caused or aggravated by the Veteran's service-connected diabetes?  If aggravated, specify the baseline of hypertension prior to aggravation, and the permanent, measurable increase in hypertension resulting from the aggravation.

In answering these questions, the examiner should address the Veteran's creatinine levels and blood pressure readings since May 2007.  The examiner should also discuss the Veteran's lay statements regarding the date that he was first prescribed blood pressure medication.

A full and complete rationale for all opinions expressed must be provided.  If the physician deems it necessary, another physical examination should be scheduled.  If the physician determines that he/she cannot provide an opinion on an issue at hand without resorting to speculation, the physician should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The agency of original jurisdiction should ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

2. Then, readjudicate the claims of service connection for hypertension and a separate compensable evaluation for diabetic nephropathy.  If either of the benefits sought remain denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


